LAVERY, J.,
dissenting. I agree with the conclusions reached by the majority concerning the trial court’s instruction to the jury and the defendant’s convictions of violating §§ 21a-278 (b) and 21a-279 (a). I respectfully disagree with the majority opinion as to the conviction for conspiracy to sell cocaine. It is well settled in Connecticut that the crime of conspiracy requires the presence of an agreement and a subsequent overt act in furtherance of the conspiracy. General Statutes § 53a-*69948 (a). I believe that there is insufficient evidence from which a jury could infer a previous agreement between the defendant and Jackson to support a conviction for conspiracy to sell cocaine.
The majority opinion relies on State v. Vessichio, 197 Conn. 644, 500 A.2d 1311 (1985), cert. denied, 475 U.S. 1122, 106 S. Ct. 1642, 90 L. Ed. 2d 187 (1986), for the proposition that a conspiracy conviction is usually based on circumstantial evidence because of the secretive nature of the crime. The majority also contends that a conspiracy can be inferred from the conduct of the accused. See State v. Lynch, 21 Conn. App. 386, 392, 574 A.2d 230, cert. denied, 216 Conn. 806, 580 A.2d 63 (1990). In this case, however, there is insufficient circumstantial evidence to infer that there was a prior agreement between the defendant and Jackson.
The only evidence presented to the jury was the police observing the defendant and another male leaving the premises and arriving later carrying a brown paper bag into the building. Subsequent to this observation, the police entered the apartment and found illegal drugs and assorted paraphernalia as well as the defendant and Jackson in their underwear. These facts are not sufficient to uphold a conviction for conspiracy to sell narcotics.
This court has reversed convictions for conspiracy to sell narcotics on facts similar to those in this case. See State v. Goodrum, 39 Conn. App. 526, 540-41, 665 A.2d 159, cert. denied, 235 Conn. 929, 667 A.2d 554 (1995). In Goodrum, the police observed a defendant entering his brother’s premises carrying a brown paper bag. The police also found drugs and paraphernalia in the brother’s apartment. We concluded in Goodrum that “[m]ere presence at the scene of a crime, even with knowledge of the crime, is insufficient to establish guilt of a conspiracy.” Id., 540. In this case the police found *700the defendant and Jackson in their underwear amidst illegal drugs, yet, as in Goodrum, there is no probative evidence from which a prior agreement between the defendant and another person could be inferred.
I would reverse the judgment of the trial court with direction to vacate the conviction for conspiracy to sell cocaine. I would affirm the judgment of the trial court on all other grounds.